Citation Nr: 1233762	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-25 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This case was most recently before the Board in October 2011, at which time it was remanded for further development.  The case has since been returned to the Board for adjudication.


FINDING OF FACT

A lumbar spine disability, including severe spinal stenosis at L2-3, L3-4; and status post left L4-5, L5-S1 lumbar laminectomy manifested by severe low back pain with neurogenic claudication, was not present until many years following the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by a letter mailed in June 2006, prior to the initial adjudication of the claims on appeal.

In addition, the record reflects that service treatment and post service private treatment records have been obtained.  A July 2006 record indicates that no VA treatment records existed for the Veteran.  The Veteran was also afforded a VA examination and VA requested a VHA opinion from an orthopedic spine surgeon.  The Board finds that the examination and the VHA opinion were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  

Moreover, the Appeals Management Center also substantially complied with the Board's remand by readjudicating the Veteran's claim in a June 2012 supplemental statement fo the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.


II.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Analysis

The Veteran contends that his current lumbar spine disability is related to his active service.  Specifically, he asserts that as a combat engineer serving in Vietnam, he was required to carry very heavy loads, including minesweeping equipment, explosives, and basic combat gear.  He argues that carrying this heavy weight resulted in his current lumbar spine disability.

Service treatment records are negative for any complaints of, or treatment for, low back pain or injury.  A pre-induction examination and report of medical history dated in November 1965 reflect a normal spine.  On his report of medical history upon separation examination in January 1968, the Veteran denied any recurrent back pain.  The examination of the same date revealed a normal spine.

Post service complaints of low back pain were first documented in a December 1984 private treatment record from Southern New York Neurosurgical Group, P.C.  The treating physician stated that the Veteran was first seen in November 1984 for acute low back and left leg pain.  At that time, the Veteran reported that his symptoms began in August 1984 when he developed acute low back pain on a fishing trip.  The physician concluded that the Veteran currently had a resolving radiculopathy, most likely L5-S1 on the left, and recommended the Veteran continue his exercise program as well as avoid heavy lifting, prolonged bending, and stooping for three months.

A May 1986 private treatment record shows complaints of lumbosacral pain for one week.  A diagnosis of lumbosacral spine strain with spasm was provided.

Post service records are again negative for any complaints of, or treatment for low back pain until July 1992 when the Veteran again sought treatment from Southern New York Neurosurgical Group for a recent increase in low back and left leg pain with associated weakness of the left toes.  Examination revealed symptoms consistent with an acute L5 radiculopathy on the left side.  An MRI was ordered.

The July 1992 MRI revealed a very large extruded herniated disc at the L4-L5 level with large disc fragments extending behind the L5 vertebral body on the left side, likely affecting the L5 nerve root and probably the left S1 root.  There was also a small soft tissue density just below the 5-1 disc on the right side which was said to possibly represent a small disc herniation which was either a migrated fragment from the 4-5 disc herniation or probably more likely a small fragment from the 5-1 disc immediately above.  This abutted the anterior aspect of the right S1 nerve root with clinical correlation for any right S1 radiculopathy.  

Following the MRI, surgery was recommended for symptomatic L5 root distribution with a foot drop, sensory disturbance, and persistent pain.  Subsequently, the Veteran underwent a lumbar laminectomy in July 1992.  A September 1992 post-surgery follow-up record indicates that the Veteran was totally asymptomatic and had returned to work.

Records dated in August and September 1994 from Southern New York Neurosurgical Group show that the Veteran sought follow-up treatment for an injury in which he twisted quickly to the left and had an acute onset of left-sided back pain with some radiation into the hip area, and over the anterior thigh.  The physician suspected lumbar strain.  The physician believed the origin of the Veteran's pain was musculoskeletal and recommended the Veteran return if the pain worsened.  The Veteran returned in June 1996 seeking treatment for recurrent pain in the low back beginning two weeks prior to the appointment.  The Veteran appeared to have a disc herniation at L5-S1 following examination, and an MRI was ordered.

The July 1996 MRI revealed a large disc herniation at L5-S1 on the left, and conservative treatment was recommended.  The physician noted that the prior operation was for a disc at L4-5, but that while the L5-S1 disc was explored at the time of the prior surgery, there had not been any abnormality.  Surgery was recommended.  In July 1996 the Veteran underwent a second lumbar laminectomy for a recurrent herniated L5-S1 disc.  An August 1996 post-surgical follow-up record shows that the Veteran was totally asymptomatic with no significant back  or leg pain, and was permitted to return to work.

The record was again silent to any treatment for low back pain until July 2005 when the Veteran again sought treatment from Southern New York Neurosurgical Group for a sudden onset of severe pain in the lower back and left hip.  Examination revealed lumbar stenosis with left L4 and bilateral S1 radiculitis secondary to a bony overgrowth and neural foraminal stenosis.  He was referred to physical therapy.  

Subsequent treatment records reflect continued treatment for severe low back pain with neurogenic claudication, secondary to severe spinal stenosis at L2-3, L3-4; and status post left L4-5, L5-S1 lumbar laminectomy in 1992, and 1996.  In December 2005, the Veteran underwent a third lumbar laminectomy, with medial facetectomy, and decompression of the spinal canal and bilateral L2, L3, and L4 nerve roots.

In July 2006, the Veteran submitted an undated letter from S.B., M.D., one of his treating physicians at the Southern New York Neurosurgical Group.  Dr. B., stated that in his medical opinion, it was as likely as not that the Veteran received injuries to his back in Vietnam by carrying excessive and overweight loads of equipment.  He based this opinion on the Veteran's reported history of exiting from helicopters or trucks with a load of heavy gear on his back from heights of eight feet or more from the ground during his military service.  The physician further stated that trudging though jungles while loaded with equipment on uneven and wet terrain increased the chance of injury to his back.  The physician noted the Veteran's three major operations due to severe spinal compression, and stated that it was as likely as not caused by injuries during wartime service.  

Multiple subsequent private treatment records reflect continued treatment for low back pain radiating to the left lower extremity.

In June 2007, the Veteran was afforded a VA examination of the spine.  The Veteran reported injuring his back when pulling a fallen soldier from harm's way during service, and complained of continued low back pain.  Upon review of the file, the examiner noted multiple MRIs and surgeries of the low back.  Following examination, the examiner opined that while the Veteran reported injuring his back during his active service, there was no evidence of any treatment for his condition, or any complaints of a backache during his military career.  Further, the examiner noted that the Veteran was discharged in 1967, but that his backache started in 1984, following a fishing accident, suggesting that the back condition occurred following his discharge from the military.  Therefore, it appeared the back condition was unrelated to his complaint of back injury during his military service.  The examiner concluded that it was at least as likely as not that the present lumbar spine was not related in any way to his claim of service connection for the back disability.

In June 2011, the Veteran's claims file was sent for a VHA opinion.  The claims files were reviewed by an orthopedic spine surgeon, including service treatment records, post service treatment records, and the letter from Dr. B., the Veteran's most recent surgeon.

After his review of the file, the surgeon noted that the earliest complaint of any back pain was related to an episode which occurred while the Veteran was on a fishing trip in 1984.  Eight years after the 1984 episode, the Veteran underwent a disc excision in 1992, with a different level of recurrence in 1996 and subsequent operative surgery.  The surgeon indicated that other than the single note written by Dr. B., in 2005, 38 years following his active duty separation, there was no mention of injuries sustained during his active duty time, either by the Veteran or by any of his treating physicians.  The surgeon opined that the Veteran's low back disorder, specifically the degenerative disc disease was less than likely related to his period of military service.  Specifically the surgeon found that there were no records supporting chronic disability following his time in service.  Finally, the surgeon stated that degenerative disc disease was generally due to a gradual degenerative process that occurs over time.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  Private treatment records, a VA examination, and a VHA opinion were obtained to determine whether the Veteran's low back disability was related to his active service.  

The Board notes that the VA examination report and the VHA opinion are against the Veteran's claim that his low back disability is related to his active service.  However, the Veteran continues to allege that his low back disability is the result of carrying heavy loads and/or an injury to the low back during his active service.  

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. 494, 495(lay person may provide eyewitness account of medical symptoms).  

The Board notes that a layperson is not considered capable of opining in regard to a medical diagnosis or medical causation.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Thus, while the Veteran is competent to state when he first began to have low back pain, whether his currently diagnosed lumbar spine disability is related to an injury in service is a medical question that he is not competent to answer.  

In this case, the Veteran's service treatment records are devoid of any documentation of any lumbar spine complaints, treatment, or injury, much less a "chronic" condition.  He also denied any recurrent back pain at his discharge from service, and his separation examination revealed a normal spine.  Further, the Veteran's assertions that his low back disability was related to service were first documented in Dr. B.'s letter, submitted in July 2006, and were again reported at his June 2007 VA examination.  The VHA examiner specifically pointed out that Dr. B.'s letter was the single note documenting any supposed sustained injuries during service; prior treatment records consistently indicate that the Veteran's current back complaints were related to the 1984 fishing incident.  

Moreover, there is approximately a two decade gap in time from the Veteran's discharge to the first documented post-service complaints of low back pain noted in the December 1984 private treatment record.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gover, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Specifically, the December 1984 treatment record indicated that the onset of the acute low back pain followed an injury the Veteran sustained while on a fishing trip.  Subsequent records from the 1980s and 1990s continue to refer to the initial onset of pain to be following the 1984 fishing trip.  

Therefore, the Board finds that the contemporaneous objective medical evidence from service and shortly after has greater probative value than subjective statements made many years later.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Thus the Veteran's assertions as to chronic low back pain since service are not credible.  See Buchanan v. Nicholson, 451 F.3d. 1331, 1336-1337 (Fed. Cir. 2006)(the lack of contemporaneous medical records and inconsistent statements may be facts that the Board can consider and weigh against a Veteran's lay evidence).  

The Board acknowledges that the Veteran's private physician, Dr. B., in his letter received in July 2006, stated that it was as likely as not that the Veteran received injuries to his back in Vietnam by carrying excessive and overweight loads of equipment.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board finds Dr. B.'s opinion to be speculative at best.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In fact, the physician based his opinion on the Veteran's report of injury to the back during service.  To the extent that the physician noted a history of onset during service, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In fact, Dr. B., did not have an opportunity to review the claims file, nor did he address the lack of any complaints of low back pain during service, the lack of any documented injury during service, or the denial of any recurrent back pain upon discharge from service.  

Additionally, a closer reading of Dr. B.'s opinion reveals that the physician only vaguely stated that trudging through jungles with heavy gear "increased his chances of a back injury," but did not in fact state that carrying such gear through the jungle resulted in a back injury.  Finally, Dr. B., did not account for the nearly two decades that passed between the Veteran's discharge from service, and the first documented complaints of back pain following the 1984 fishing trip.  

Moreover, in addressing Dr. B.'s letter, the VHA surgeon noted that not only was the  letter written nearly 38 years after the Veteran's separation from active duty, but that it was also the only medical record in the entire claims file that mentioned any injuries sustained during the Veteran's active duty.  Particularly, the surgeon noted that both prior to and following Dr. B.'s letter, the medical evidence is negative for mention of any injuries sustained during his active duty time, either by the Veteran when seeking treatment, or by the treating physicians.

As such, Dr. B.'s opinion is too speculative to be probative, especially in light of the supported opinions against the Veteran's claim provided by both the June 2007 VA examiner and the June 2011 VHA examiner.  Thus Dr. B.'s opinion falls short of the level of certainty necessary for the Board to service connect the Veteran for a lumbar spine disability.  

In summary, a lumbar spine disability was not present until more than one year following the Veteran's discharge from service and it is not etiologically related to service.  A lumbar spine disability was not incurred in or aggravated by active duty, and its incurrence or aggravation during such service may not be presumed.  For the reasons stated above, the Board concludes that the doctrine of reasonable doubt is not for application as the preponderance of the evidence is against the claim for entitlement to service connection for a lumbar spine disability.

(Continued on next page.)



ORDER

Entitlement to service connection for a lumbar spine disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


